If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


CHEYENNE MARIE GROBASKI,                                           UNPUBLISHED
                                                                   February 24, 2022
               Plaintiff-Appellee,

v                                                                  No. 358336
                                                                   Marquette Circuit Court
MAX DAVID MCPHERSON,                                               Family Division
                                                                   LC No. 17-055628-DP
               Defendant-Appellant.


Before: CAVANAGH, P.J., and JANSEN and RIORDAN, JJ.

PER CURIAM.

       Defendant, Max David McPherson, appeals as of right the trial court order denying his
motion regarding custody and granting the motion of plaintiff, Cheyenne Marie Grobaski,
concerning the choice of school for the parties’ daughter, SG. We affirm the court’s order denying
defendant’s motion, vacate the court’s order granting plaintiff’s motion, and remand this case for
an evidentiary hearing.

                                      I. BACKGROUND

        The parties share joint legal custody of SG, and plaintiff is SG’s primary physical
custodian. Plaintiff resided in Gwinn County while defendant resided in Ishpeming. Under the
custody order governing at the time of the relevant proceedings, defendant had parenting time
every other weekend. The matter before this Court was initiated when defendant filed a motion
for change of custody in which he alleged that plaintiff was not properly caring for SG, that
plaintiff was allowing others to actually care for SG, and that SG, who was about to attain school
age, should attend school in Ishpeming. Plaintiff then filed a motion in which she requested that
the court determine where SG would attend school and argued that she should attend Gwinn
schools which are near plaintiff’s home. A referee recommended that plaintiff’s motion be granted
and that defendant’s motion be denied. Following a de novo hearing, the court affirmed the
referee’s decision. This appeal followed.




                                               -1-
                                  II. STANDARDS OF REVIEW

        MCL 722.28 provides that when reviewing a lower court order in a child custody dispute,
“all orders and judgments of the circuit court shall be affirmed on appeal unless the trial judge
made findings of fact against the great weight of evidence or committed a palpable abuse of
discretion or a clear legal error on a major issue.” This statute “distinguishes among three types
of findings and assigns standards of review to each.” Dailey v Kloenhamer, 291 Mich App 660,
664; 811 NW2d 501 (2011) (quotation marks and citation omitted). Factual findings “are reviewed
under the ‘great weight of the evidence’ standard.” Id. “A finding of fact is against the great
weight of the evidence if the evidence clearly preponderates in the opposite direction.” Pennington
v Pennington, 329 Mich App 562, 570; 944 NW2d 131 (2019). “Questions of law are reviewed
for clear legal error. A trial court commits clear legal error when it incorrectly chooses, interprets,
or applies the law.” Id. (quotation marks and citation omitted). “Discretionary rulings, such as to
whom custody is awarded, are reviewed for an abuse of discretion. An abuse of discretion exists
when the trial court’s decision is palpably and grossly violative of fact and logic.” Dailey, 291
Mich App at 664-665 (quotation marks, citations, and alteration omitted).

                                  III. DEFENDANT’S MOTION

       Defendant argues that the trial court erred by denying his motion for change of custody
without conducting an evidentiary hearing concerning whether he could establish proper cause or
a change of circumstances. We disagree.

        In a child custody dispute, a custody order may only be modified “for proper cause shown
or because of change of circumstances . . . .” MCL 722.27(1)(c). To establish proper cause, “a
movant must prove by a preponderance of the evidence the existence of an appropriate ground for
legal action to be taken by the trial court.” Vodvarka v Grasmeyer, 259 Mich App 499, 512; 675
NW2d 847 (2003). This ground “should be relevant to at least one of the twelve statutory best
interest factors, and must be of such magnitude to have a significant effect on the child’s well-
being.” Id. To establish a change of circumstances, “a movant must prove that, since the entry of
the last custody order, the conditions surrounding custody of the child, which have or could have
a significant effect on the child’s well-being, have materially changed.” Id. at 513. A showing of
“normal life changes” that occur during the life of a child is insufficient. Id. at 513-514.

        Defendant argues that he was entitled to an evidentiary hearing to determine whether this
showing could be made. “Although the threshold consideration of whether there was proper cause
or a change of circumstances might be fact-intensive, the court need not necessarily conduct an
evidentiary hearing on the topic.” Corporan v Henton, 282 Mich App 599, 605; 766 NW2d 903
(2009). “Often times, the facts alleged to constitute proper cause or a change of circumstances
will be undisputed, or the court can accept as true the facts allegedly comprising proper cause or a
change of circumstances, and then decide if they are legally sufficient to satisfy the standard.”
Vodvarka, 259 Mich App at 512. In this case, to the extent there were factual disputes, the court
accepted defendant’s allegations as true and determined that they were not legally sufficient to
satisfy the standard. Specifically, the court concluded that defendant’s allegations that plaintiff
was not properly grooming SG and that she was having unexplained diaper rashes, if true, did not
rise to the level of proper cause or change of circumstances. Defendant also argued that SG’s
attainment of school age was a change of circumstances; however, the fact that a child has grown


                                                 -2-
old enough to attend school is a normal life change. See Gerstenschlager v Gerstenschlager, 292
Mich App 654, 657-658; 808 NW2d 811 (2011). Therefore, the trial court properly exercised its
discretion, Vodvarka, 259 Mich App at 512, when it determined that no evidentiary hearing was
required under the circumstances of this case.

                                   IV. PLAINTIFF’S MOTION

       Defendant argues that the court erred by granting plaintiff’s motion without conducting an
evidentiary hearing. We agree.

        Parents who have joint legal custody “share the decision-making authority with respect to
the important decisions affecting the welfare of the child, and where the parents as joint custodians
cannot agree on important matters such as education, it is the court’s duty to determine the issue
in the best interests of the child.” Lombardo v Lombardo, 202 Mich App 151, 159; 507 NW2d
788 (1993); see also Bowers v VanderMeulen-Bowers, 278 Mich App 287, 296-297; 750 NW2d
597 (2008). “The court must do so by holding an evidentiary hearing and considering the relevant
best-interest factors contained in MCL 722.23.” Pierron v Pierron, 282 Mich App 222, 247; 765
NW2d 345 (2009). In this case, the parties could not agree on an important decision affecting the
welfare of SG: her education. Therefore, it was “the court’s duty to determine the issue in the best
interests of the child.” Lombardo, 202 Mich App at 159. The court was required to consider this
issue by holding an evidentiary hearing. Pierron, 282 Mich App at 247. Even if it is not designated
as such, a de novo hearing can satisfy the requirement that a court hold a Lombardo hearing to
determine issues such as these. Marik v Marik, 325 Mich App 353, 363; 925 NW2d 885 (2018).
However, in order to satisfy this requirement, the trial court must conduct a full evidentiary
hearing. Id. at 363-364. In this case, the court did not conduct a full evidentiary hearing; rather,
the court simply heard arguments from the parties and their attorneys and also asked a few follow-
up questions to the parties, who were not under oath. The court did perform the required analysis
of the best-interest factors, but the caselaw is clear that this analysis need be informed by an
evidentiary hearing. Because the court did not hold an evidentiary hearing, we vacate its decision.

                 V. BIFURCATION OF PHYSICAL AND LEGAL CUSTODY

       Defendant argues that the trial court improperly bifurcated the issues of physical and legal
custody. We disagree.1

        Defendant argues that the “lower court’s process in treating the change of custody motion
and the school-choice motion differently is a clear error of law.” However, as already discussed,
the trial court was presented with distinct issues governed by distinct legal standards. The trial
court first considered whether defendant alleged facts adequate to establish proper cause or change
of circumstances, and it concluded that he had not. The court specifically considered defendant’s
argument that the fact that SG was old enough to begin school constituted a change of
circumstances when discussing this issue and determined that this was a normal life change. The
court next considered plaintiff’s motion to determine school. The court then properly considered


1
 Because this issue is unpreserved, we review for plain error affecting substantial rights. See
Marik, 325 Mich App at 359.


                                                -3-
the best-interest factors in relation to the issue of school choice. However, the error made by the
court was determining the second issue without first holding an evidentiary hearing.

                                       VI. CONCLUSION

        We affirm the order denying defendant’s motion for change of custody and vacate the order
granting plaintiff’s motion regarding where the child would attend school. This case is remanded
for an evidentiary hearing to determine which choice of schools is in the best interests of SG. We
do not retain jurisdiction.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Michael J. Riordan




                                                -4-